Case 1:21-cv-01813-MKB-SJB Document 13 Filed 06/08/21 Page 1 of 3 PageID #: 155
                                                                               230 Park Avenue
                                                                               4th Floor West
                                                                               New York, NY 10169

                                                                               T   212.520.1172
                                                                               F   646.349.5567

                                                                               www.LombardIP.com




 DARREN M. GELIEBTER
 E-MAIL: dgeliebter@lombardip.com




 June 8, 2021

 Via ECF

 Hon. Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

          Re:       Northern Food I/E, Inc. v. OCM Globe Inc. et al.,
                    No. 1:21-cv-01813 MKB-SJB
                    Request For Pre-Motion Conference and Leave to File Motion

 Dear Judge Brodie:

         This firm represents Defendants OCM Globe Inc., OCM Group USA Inc., OCM Group
 USA, NJ, Inc., Gang Wang, and Yaotian Li (collectively, “Defendants”) in the above-referenced
 matter. Defendants hereby request, pursuant to Your Honor’s Individual Practice and Rules, a
 pre-motion conference and leave to file a motion to dismiss Plaintiff’s Complaint for lack of
 personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2) over Defendant Li and for
 improper venue under Federal Rule of Civil Procedure 12(b)(3) over all Defendants, or in the
 alternative to transfer venue pursuant to 28 U.S.C. § 1404(a) to the United States District Court
 for the Central District of California. Defendant Li resides in California and does not have the
 minimum contacts necessary for jurisdiction to be proper in New York. Additionally, none of
 Defendants reside in this district and a substantial part of the events or omissions giving rise to
 the claim occurred not in this district, but in the Los Angeles, California area, where the three
 corporate defendants are headquartered and the two individual defendants reside.

         Factual Background. Plaintiff’s Complaint asserts claims for trademark counterfeiting,
 trademark infringement, and unfair competition under the Lanham Act, 15 U.S.C. § 1114, 1125
 and New York law on the grounds that Defendants have collectively illegally imported and
 distributed products (the “Accused Products”) bearing a federal trademark registration allegedly
 owned by Plaintiff. The claims are collectively alleged against three related corporate entities
 and certain of their officers and employees. It is undisputed that Defendants OCM Globe Inc.
 (“OCM Globe”) and OCM Group USA Inc. (“OCM USA”) are California corporations located
 in the Los Angeles area and Defendant OCM Group USA, NJ, Inc. (“OCM NJ”) is a New Jersey
 corporation. (OCM Globe, OCM USA, and OCM NJ are collectively referred to herein as the
 “OCM Parties.”) The Los Angeles area is the headquarters location for all of the OCM Parties’
Case 1:21-cv-01813-MKB-SJB Document 13 Filed 06/08/21 Page 2 of 3 PageID #: 156

 Hon. Margo K. Brodie
 June 8, 2021
 Page 2

 operations in the U.S., including where all activities with respect to management, importation,
 distribution, and communication with other OCM facilities takes place.

         Mr. Li is an individual residing in Chino, California (near Los Angeles) and an employee
 of OCM USA. He is neither an officer nor director. Mr. Li has no property in New York, has no
 rental or lease property of interest in New York, and conducts no business activities in New
 York, either to purchase products or to sell products, or any service-related business (other than
 those activities done on behalf of, and for the benefit of, OCM). In the last five years, Mr. Li has
 traveled to New York three times, only for the purpose of OCM Parties’ businesses. Other than
 performing business activities as needed for the OCM Parties, Mr. Li never purposefully directed
 his activities toward New York.

          While OMC sells and distributes the Accused Products throughout the U.S., sales in this
 district account for only a fraction of such sales, while sales in California account for nearly half
 of such sales, between August 2019 and May 2021.

          Personal Jurisdiction Over Mr. Li Is Not Proper Here. Mr. Li is not subject to
 personal jurisdiction of this Court under either a theory of general or specific jurisdiction. Under
 New York Civil Practice Law and Rules (“CPLR”) § 301, New York’s general jurisdiction
 statute, a “court may exercise such jurisdiction over persons, property, or status as might have
 been exercised heretofore.” Lebron v. Encarnacion, 253 F. Supp. 3d 513, 517 (E.D.N.Y. 2017).
 “[A]s it relates to individuals, the…inquiry focuses on whether the defendant may fairly be
 regarded as ‘at home’ in the forum state” which is “generally limited to that individual’s
 domicile.” Id. at 519 (quoting Sonera Holding B.V. v. Cukurova Holding A.S., 750 F.3d 221, 225
 (2d Cir. 2014). Here, Defendant Li lives in California, not New York, and in any case has not
 engaged in continuous and systematic contacts with New York. Such sporadic contact is
 insufficient to find general jurisdiction over Defendant Li.

          Such contact is also insufficient to support a finding of specific jurisdiction under
 CPLR § 302(a), as Mr. Li does not “transacts any business” in New York and, even if so, this
 cause of action does not “aris[e] from such a business transaction.” Best Van Lines, Inc. v.
 Walker, 490 F.3d 239, 246 (2d Cir. 2007). Mr. Li also has not conducted “purposeful activity,”
 i.e., “‘some act by which the defendant purposefully avails itself of the privilege of conducting
 activities within the forum State, thus invoking the benefits and protections of its laws.” Id.
 (internal quotations omitted). Other than performing business activities as needed for the OCM
 entities, Mr. Li never conducted any purposeful activities toward New York. In any case, the
 alleged injuries in Plaintiff’s Complaint do not arise out of or related to those activities.

         Finally, “jurisdiction over the representatives of a corporation ‘may not be predicated on
 jurisdiction over the corporation itself, and jurisdiction over the individual officers and directors
 must be based on their individual contacts with the forum state.’” Levin v. Am. Document Servs.,
 LLC, No. 17-cv-1285, 2018 WL 2057144, at *10 (E.D.N.Y. Jan. 19, 2018). Here, Mr. Li is not
 an officer or director, but rather simply an employee of OCM USA. Assuming, arguendo, that
 this Court has personal jurisdiction over OCM USA—which Defendants do not concede—this
 cannot serve as the basis for personal jurisdiction over Mr. Li.

         Venue Is Not Proper Here. Plaintiff also fails to meet its burden that venue is proper in
 this district as to every Defendant. Importantly, “[t]he plaintiff must meet this burden as to each
Case 1:21-cv-01813-MKB-SJB Document 13 Filed 06/08/21 Page 3 of 3 PageID #: 157

 Hon. Margo K. Brodie
 June 8, 2021
 Page 3

 joined defendant, and must demonstrate that venue is proper for each claim.” Print Data Corp.
 v. Morse Fin., Inc., No. 01-CV-4430(WGB), 2002 WL 1625412, at *4 (D.N.J. July 12, 2002)
 (citing Shuman v. Computer Assoc. Int’l, 762 F.Supp. 114, 115 (E.D. Pa. 1991)); see also 15
 Wright, Miller, & Cooper, Federal Practice & Procedure: Jurisdiction 2d, § 3808 (1986).

          Venue is not proper under 28 U.S.C. § 1391(b)(1) because none of the Defendants reside
 in this district. Moreover, this Court has no personal jurisdiction over Mr. Li, as discussed above,
 and the case should be dismissed on this ground alone. Venue is also not proper under 28 U.S.C.
 § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claim
 occurred in the Los Angeles, California area and not in this district. Such substantial events
 would include the import of Accused Products from China to California and distribution from
 California throughout the U.S., and the import, distribution, and sales decisions made thereto.
 Further, only a fraction of sales of the Accused Products occurred in this district, whereas nearly
 half of sales of the Accused Products occurred in California.

         In making venue determinations in cases involving claims for trademark infringement,
 the location where events give rise to the claim is “where the allegedly infringing sales occur,
 not where the injury is felt.” 6 McCarthy on Trademarks and Unfair Competition § 32:38.40 (5th
 ed.) (emphasis added); Vanity Fair Mills, Inc. v. T. Eaton Co., 234 F.2d 633, 639 (2d Cir.1956).
 The location where allegedly infringing sales occur—i.e., where passing off occurs—is “where
 the deceived customer buys the defendant’s product in the belief that he is buying the
 plaintiff’s.” Id. Here, nearly half of OMC Parties’ overall sales to customers took place in
 California, while only a fraction of sales to customers took place in this district, making
 California where a substantial part of the events giving rise to the claims occurred. On top of
 that, every aspect of each of the OMC Parties’ operations, management, and importation and
 distribution of the Accused Products occurs out of the Los Angeles-area headquarters, and all job
 duties of each of the individual Defendants is also performed out of the headquarters. There is no
 question that California, not New Jersey, is where all the substantial events giving rise to the
 claims occurred.

          Transfer of Venue. In the alternative, Defendants request a transfer of venue pursuant to
 28 U.S.C. § 1404(a) to the Central District of California, where all Defendants are subject to that
 court’s jurisdiction and because the balance of factors favor transfer. Plaintiff’s choice of forum
 is not entitled to deference because the bulk of the Accused Products, related documents,
 information, and witnesses are all available in the Los Angeles metro area and not in this district.
 Furthermore, non-party witnesses of the Chinese manufacturer of the Accused Product will
 testify as to facts material to the claims and defenses in this case, and it would be more
 convenient for those parties to testify in California than in New York.

        For the foregoing reasons, Defendants respectfully request leave to file their motion to
 dismiss or transfer as set forth above. We thank the Court for its consideration of this request.

 Very truly yours,


 Darren M. Geliebter
 cc:    Counsel of Record (via ECF)
